Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-20-1996

Antol v. Exposto
Precedential or Non-Precedential:

Docket 95-3714




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Antol v. Exposto" (1996). 1996 Decisions. Paper 31.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/31


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ____________

                            No. 95-3714
                            ____________

                     GARY L. ANTOL, et al.,
                                       Appellants
                               v.

                   DOMINIC ESPOSTO, et al.,
                                       Appellees

                            ____________

          APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                    (D. C. No. 95-cv-00951)
                          ____________

                     Argued August 6, 1996

      Before: MANSMANN, SCIRICA, and WEIS, Circuit Judges

                   Filed November 20, 1996
                          ____________

                  ORDER AMENDING SLIP OPINION




          It is hereby ordered that the following footnote 4 will replace
the existing footnote 4 appearing on page 18 of the slip opinion in this
case.

                                BY THE COURT:
                          /s/Joseph F. Weis
                         ___________________________
                         Joseph F. Weis
                          United States Circuit Judge


Date: January 10, 1997